t c memo united_states tax_court robert b keenan petitioner v commissioner of internal revenue respondent docket no 20073-05l filed date robert b keenan pro_se linette b angelastro for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule and to impose a penalty under sec_6673 unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the continued background this is an appeal from respondent’s determination upholding the proposed use of a levy to collect petitioner’s unpaid federal_income_tax liability for years and through petitioner resided in camarillo california when the petition in this case was filed petitioner failed to file federal_income_tax returns for and through respondent sent statutory notices of deficiency to petitioner for those years and petitioner petitioned this court with respect to respondent’s determinations on date the court entered decisions that upheld deficiencies and imposed additions to tax under sec_6651 and sec_6654 after the entry of the decisions respondent assessed the income_tax deficiencies and additions to tax determined by the court and interest as required_by_law and sent petitioner notice_and_demand for payment on date respondent sent petitioner a notice_of_intent_to_levy and notice of your right to a hearing in accordance with sec_6330 and sec_6331 informing petitioner of respondent’s intent to continued years in issue it appears petitioner did not file a federal_income_tax return for but that year is not before us we found petitioner liable for income_tax deficiencies of dollar_figure and additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively levy to collect the unpaid tax_liabilities and of petitioner’s right to request a hearing with respondent’s appeals_office on date petitioner submitted a form request for a collection_due_process_hearing petitioner’s hearing request was initially assigned to settlement officer adlai climan mr climan on date mr climan drafted an appeals case memorandum that verified that respondent’s assessments were timely and that petitioner had received notice_and_demand for payment for each year in accordance with sec_6303 on date mr climan mailed to petitioner a letter scheduling a face-to-face conference for date at the los angeles california appeals_office petitioner requested that the conference be held in thousand oaks california because it was closer to his place of residence mr climan initially rejected petitioner’s request because mr climan’s office was located in los angeles and no settlement officers worked at the thousand oaks office after receiving another request from petitioner to move the meeting to thousand oaks however petitioner’s case was reassigned to sec_6303 requires that the secretary within days of making an assessment of tax pursuant to sec_6203 give notice to the person liable for the unpaid tax stating the amount due and demanding payment settlement officer timothy j sample mr sample who was able to conduct the hearing at petitioner’s desired location on date mr sample sent a letter to petitioner confirming a face-to-face hearing for date on date mr sample telephoned petitioner and postponed the conference because he needed to issue to petitioner a contact letter setting forth the issues to be discussed at the conference and requesting the financial information necessary to conduct the hearing mr sample informed petitioner that petitioner would be denied a face-to-face hearing if petitioner did not raise any substantive issues in response to these requests on date mr sample sent a letter to petitioner scheduling a telephone conference for date on date mr sample received a letter from petitioner in which no substantive issues were raised and no financial information was provided on date mr sample attempted to contact petitioner to conduct the scheduled telephone conference but petitioner did not participate on date mr sample sent petitioner a letter scheduling a telephone conference for date on date mr sample received from petitioner a package of documents consisting of frivolous arguments and a mr sample works in the glendale cal office but he occasionally works in the thousand oaks office and was willing to meet with petitioner at the thousand oaks office booklet entitled investigating the federal_income_tax but no financial information on date mr sample received a letter from petitioner claiming that he did not participate in the date telephone conference because he did not receive the date letter in a second letter to mr sample petitioner stated that he wished to discuss collection alternatives at a face-to-face hearing because petitioner stated that he wanted to discuss collection alternatives mr sample elected to grant petitioner a face-to-face hearing before the hearing mr sample again informed petitioner that he was required to submit income_tax returns and financial statements in order to discuss collection alternatives on date mr sample received a letter from petitioner containing constitutional arguments but no financial information on date petitioner’s sec_6330 hearing took place petitioner failed to provide any_tax returns or financial information thus preventing the discussion of possible collection alternatives when petitioner insisted on discussing frivolous arguments concerning his underlying tax_liability mr sample adjourned the meeting on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or which sustained the proposed levy action in the notice_of_determination respondent concluded that petitioner’s arguments challenging the validity of the assessments were invalid that no proposal for payment of the liabilities had been made and that all of the requirements imposed by sec_6330 for a valid levy had been satisfied respondent also found the proposed levy action to be no more intrusive than necessary after balancing the government’s need to collect the tax with petitioner’s legitimate concerns on date petitioner filed a timely petition contesting respondent’s determination in his petition petitioner asserted that respondent failed to comply with the notice requirements of sec_6303 sec_6330 and sec_6331 that respondent erred by changing hearing officers and that respondent violated petitioner’s right to procedural due process because petitioner was not granted a complete hearing to make an administrative record of all of his issues on date respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 on date petitioner filed an objection to respondent’s summary_judgment motion i summary_judgment discussion summary_judgment is a procedure designed to expedite litigation and avoid unnecessary time-consuming and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues presented if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of establishing that there is no genuine issue of material fact and factual inferences will be drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the nonmoving party however cannot rest upon the allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d dahlstrom v commissioner supra pincite ii sec_6330 sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person makes a request for a hearing a hearing shall be held before an impartial officer_or_employee of the internal_revenue_service office of appeals sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 taxpayers however are expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs taxpayers are precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer failed to receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must make a determination whether the proposed levy action may proceed in so doing the appeals_office is required to take into consideration the verification presented by the secretary that the requirements of applicable law and administrative procedures have been met the relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 a hearing officer may rely on a computer transcript or form_4340 certificate of assessments payments and other specified matters to verify that a valid assessment was made and that a notice_and_demand for payment was sent to the taxpayer in accordance with sec_6303 118_tc_162 schaper v commissioner tcmemo_2002_203 schroeder v commissioner tcmemo_2002_ absent a showing of irregularity a transcript that shows such information is sufficient to establish that the procedural requirements of sec_6330 have been met nestor v commissioner supra pincite sec_6330 grants the court jurisdiction to review the determination made by the appeals officer at the hearing where the underlying tax_liability is not in dispute the court will review the determination of the appeals_office for abuse_of_discretion 117_tc_183 sego v commissioner supra pincite 114_tc_176 in this case the undisputed facts set forth in respondent’s motion declarations in support of the motion and attached exhibits establish that respondent has satisfied the requirements of sec_6330 mr climan took into consideration all of the factors required by sec_6330 and rejected petitioner’s arguments as either frivolous or irrelevant petitioner argues that respondent failed to comply with the notice requirements of sec_6303 sec_6330 and sec_6331 mr climan however verified that the proper assessments were made and the requisite notices had been sent to petitioner in accordance with sec_6303 moreover the record clearly establishes that respondent provided petitioner with notice of his intent to levy and of petitioner’s right to a hearing as required by sec_6331 and sec_6330 respectively petitioner also asserts that respondent erred by changing settlement officers we find this argument completely without merit as the reassignment of petitioner’s case to mr sample was done to accommodate petitioner’s own request to conduct the hearing at the appeals_office located in thousand oaks petitioner failed to allege facts or demonstrate a connection as to how this reassignment impacts the validity of his sec_6330 proceeding finally petitioner claims that respondent violated petitioner’s right to procedural due process by refusing to allow him to make an administrative record of all of his issues petitioner argues that mr sample’s decision to adjourn the appeals hearing deprived him of a full and complete hearing a mr climan confirmed that the internal_revenue_service irs issued notice_and_demand to petitioner for the years at issue by examining transcripts of account using the irs’s integrated data retrieval system taxpayer may raise and the hearing officer must consider relevant issues raised by the taxpayer in a sec_6330 hearing see sec_6330 however it is well established that the commissioner and the courts need not consider or refute frivolous arguments with copious citation and extended discussion 114_tc_136 citing 737_f2d_1417 5th cir mr climan provided petitioner a meaningful opportunity to present relevant nonfrivolous arguments why the levy should not be allowed to proceed but petitioner repeatedly refused to provide any such arguments or information necessary to support them mr sample made several requests for information regarding petitioner’s financial condition both before and during the hearing but petitioner failed to provide any such information accordingly we find that mr sample did not abuse his discretion in terminating petitioner’s sec_6330 hearing there is a limit to the tax system’s tolerance for unproductive and frivolous exchanges regarding a taxpayer’s obligations to file returns and pay tax kolker v commissioner tcmemo_2004_ on this record we conclude that there is no genuine issue of material fact requiring a trial in this case and we hold that respondent is entitled to the entry of a decision sustaining the proposed levy as a matter of law iii sec_6673 penalty sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if it appears that the taxpayer has instituted or maintained a proceeding primarily for delay or that the taxpayer’s position is frivolous or groundless sec_6673 applies to proceedings under sec_6330 115_tc_576 in proceedings under sec_6330 we have imposed the penalty on taxpayers who have raised frivolous and groundless arguments with respect to the legality of the federal tax laws see eg 118_tc_365 affd 329_f3d_1224 11th cir eiselstein v commissioner tcmemo_2003_22 yacksyzn v commissioner tcmemo_2002_99 in this case the record clearly establishes that the only arguments made by petitioner during the administrative processing of this case were frivolous and or groundless petitioner’s conduct as summarized in this opinion demonstrates that the sec_6330 proceeding was instituted primarily for delay and as a means to challenge the legitimacy of the federal_income_tax system his conduct merits a substantial penalty in setting the amount of the penalty we consider petitioner’s conduct in this case his extended history of noncompliance with federal tax law his history of pursuing frivolous and groundless litigation in this court and the warnings he has received in previous administrative and judicial proceedings regarding the consequences of pursuing frivolous and groundless arguments petitioner repeatedly has failed to file federal_income_tax returns he participated in administrative proceedings before the internal_revenue_service and filed several cases in this court in which he challenged the legitimacy of the tax system and repeatedly questioned his obligation to file tax returns see keenan v commissioner tcmemo_2006_45 keenan v commissioner tcmemo_1998_388 during the previous administrative and judicial proceedings and the sec_6330 hearing in this case petitioner was warned of the consequences that may attach to his conduct challenging the tax system see eg keenan v commissioner tcmemo_2006_45 despite the warnings petitioner has continued to challenge the validity of the tax system and of the assessments at issue in this case consequently we shall require petitioner to pay to the united_states a penalty under sec_6673 of dollar_figure other arguments raised by petitioner have been considered and are rejected as meritless to reflect the foregoing an appropriate order and decision will be entered
